 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                              Case No. 2:18-cr-417-JAD-VCF
 4
                   Plaintiff,                                           ORDER
 5
            v.                                                    ECF No. 30
 6
     KIMO JOHN LITTLE-BIRD,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the sentencing hearing currently scheduled for

11                                                                    July 29, 2019, at the
     Monday, June 17, 2019 at 11:00 a.m., be vacated and continued to _____________________

12   hour
     at the of 11:00
            hour     a.m. ___.m.; or to a time and date convenient to the court.
                 of _______

13         DATED
            DATEDthis
                  this30th day day
                       _______ of May,  2019.
                                   of __________, 2019.

14
15
                                                 UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                    3
